UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934FOR THE TRANSITION PERIOD FROM TO CommissionFile Number Registrants, State of Incorporation,Address, and Telephone Number I.R.S. EmployerIdentification No. 001-09120 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED(A New Jersey Corporation)80 Park Plaza, P.O. Box 1171Newark, New Jersey 07101-1171973 430-7000http://www.pseg.com 22-2625848 001-00973 PUBLIC SERVICE ELECTRIC AND GAS COMPANY(A New Jersey Corporation)80 Park Plaza, P.O. Box 570Newark, New Jersey 07101-0570973 430-7000http://www.pseg.com 22-1212800 000-49614 PSEG POWER LLC(A Delaware Limited Liability Company)80 Park PlazaT25Newark, New Jersey 07102-4194973 430-7000http://www.pseg.com 22-3663480 000-32503 PSEG ENERGY HOLDINGS L.L.C.(A New Jersey Limited Liability Company)80 Park PlazaT20Newark, New Jersey 07102-4194973 430-7000http://www.pseg.com 42-1544079 Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Public Service Enterprise Group Incorporated Large accelerated filer S Accelerated filer £ Non-accelerated filer £ Public Service Electric and Gas Company Large accelerated filer £ Accelerated filer £ Non-accelerated filer S PSEG Power LLC Large accelerated filer £ Accelerated filer £ Non-accelerated filer S PSEG Energy Holdings L.L.C. Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Indicate by check mark whether any of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S As of October 31, 2007, Public Service Enterprise Group Incorporated had 254,313,179 outstanding shares of its sole class of Common Stock, without par value. As of October 31, 2007, Public Service Electric and Gas Company had issued and outstanding 132,450,344 shares of Common Stock, without nominal or par value, all of which were privately held, beneficially and of record by Public Service Enterprise Group Incorporated. PSEG Power LLC and PSEG Energy Holdings L.L.C. are wholly owned subsidiaries of Public Service Enterprise Group Incorporated and meet the conditions set forth in General Instruction H(1) (a) and (b) of Form10-Q and are filing their respective Quarterly Reports on Form 10-Q with the reduced disclosure format authorized by General Instruction H. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS ii PART I. FINANCIAL INFORMATION Item 1. Financial Statements Public Service Enterprise Group Incorporated 1 Public Service Electric and Gas Company 5 PSEG Power LLC 9 PSEG Energy Holdings L.L.C 13 Notes to Condensed Consolidated Financial Statements Note 1. Organization and Basis of Presentation 17 Note 2. Recent Accounting Standards 18 Note 3. Discontinued Operations, Dispositions and Impairments 21 Note 4. Earnings Per Share 24 Note 5. Commitments and Contingent Liabilities 25 Note 6. Financial Risk Management Activities 35 Note 7. Comprehensive Income (Loss), Net of Tax 38 Note 8. Changes in Capitalization 39 Note 9. Other Income and Deductions 41 Note 10. Pension and Other Postretirement Benefits (OPEB) 43 Note 11. Income Taxes 44 Note 12. Financial Information by Business Segments 46 Note 13. Related-Party Transactions 47 Note 14. Guarantees of Debt 49 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A) 52 Overview of 2007 and Future Outlook 52 Results of Operations 58 Liquidity and Capital Resources 68 Capital Requirements 73 Accounting Matters 73 Item 3. Qualitative and Quantitative Disclosures About Market Risk 73 Item 4. Controls and Procedures 79 PART II. OTHER INFORMATION Item 1. Legal Proceedings 81 Item 1A. Risk Factors 82 Item 5. Other Information 82 Item 6. Exhibits 87 Signatures 88 i FORWARD-LOOKING STATEMENTS Certain of the matters discussed in this report constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those anticipated. Such statements are based on managements beliefs as well as assumptions made by and information currently available to management. When used herein, the words anticipate, intend, estimate, believe, expect, plan, hypothetical, potential, forecast, project, variations of such words and similar expressions are intended to identify forward-looking statements. Public Service Enterprise Group Incorporated (PSEG), Public Service Electric and Gas Company (PSE&G), PSEG Power LLC (Power) and PSEG Energy Holdings L.L.C. (Energy Holdings) undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following review should not be construed as a complete list of factors that could affect forward-looking statements. In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements discussed above, factors that could cause actual results to differ materially from those contemplated in any forward-looking statements include, among others, the following:  changes in energy policies and regulation, including market rules;  ability to attain satisfactory regulatory results;  ability to maintain operating performance and cash flow from investments at projected levels;  inability to effectively manage portfolios of electric generation assets, gas supply contracts and electric and gas supply obligations;  continued market based rate authority, including any necessary mitigation measures;  energy transmission constraints or lack thereof and the availability of transmission facilities;  adverse changes in the market for energy, capacity, natural gas, coal, nuclear fuel, emissions credits, congestion credits and other commodity prices, especially during significant price movements for natural gas and power;  changes in the electric industry, including changes to regional transmission organizations and power pools;  changes in the number of market participants and the risk profiles of such participants;  adverse or unanticipated weather conditions that significantly impact costs and/or operations;  environmental regulations that significantly impact operations;  governmental and industry responses to global climate change;  changes in demand including the effects of conservation efforts and energy efficiency;  timing and success of efforts to develop generation, transmission and distribution projects;  credit, commodity, interest rate, counterparty and other financial market risks;  liquidity and the ability to access capital and maintain adequate credit ratings;  changes in rates of return on overall debt and equity markets that could adversely impact the value of pension and other postretirement benefits assets and liabilities and the Nuclear Decommissioning Trust Funds;  effectiveness of risk management and internal control systems;  ability to realize tax benefits and favorably resolve tax audit claims;  ability to attract and retain management and other key employees;  changes in political conditions;  changes in technology that make generation, transmission and/or distribution assets less competitive;  continued availability of insurance coverage at commercially reasonable rates;  involvement in lawsuits, including liability claims and commercial disputes; ii  acquisitions, divestitures, mergers, restructurings or strategic initiatives that change PSEGs, PSE&Gs, Powers and Energy Holdings strategy or structure;  general economic conditions, including inflation or deflation;  changes in tax laws and regulations;  substantial competition in the domestic and worldwide energy markets;  margin posting requirements, especially during significant price movements for natural gas and power;  availability of fuel and timely transportation at reasonable prices;  delays, cost escalations or unsuccessful construction and development;  changes in regulation and safety and security measures at nuclear facilities;  changes in foreign currency exchange rates;  deterioration in the credit of lessees and their ability to adequately service lease rentals;  changes to accounting standards or accounting principles generally accepted in the U.S., which may require adjustments to financial statements;  ability to recover investments or service debt as a result of any of the risks or uncertainties mentioned herein; and  acts of war or terrorism. Consequently, all of the forward-looking statements made in this report are qualified by these cautionary statements and PSEG, PSE&G, Power and Energy Holdings cannot assure you that the results or developments anticipated by management will be realized, or even if realized, will have the expected consequences to, or effects on, PSEG, PSE&G, Power and Energy Holdings or their respective business prospects, financial condition or results of operations. Undue reliance should not be placed on these forward-looking statements in making any investment decision. Each of PSEG, PSE&G, Power and Energy Holdings expressly disclaims any obligation or undertaking to release publicly any updates or revisions to these forward-looking statements to reflect events or circumstances that occur or arise or are anticipated to occur or arise after the date hereof. In making any investment decision regarding PSEGs, PSE&Gs, Powers and Energy Holdings securities, PSEG, PSE&G, Power and Energy Holdings are not making, and you should not infer, any representation about the likely existence of any particular future set of facts or circumstances. The forward-looking statements contained in this report are intended to qualify for the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. iii PART I. FINANCIAL INFORMATIONITEM 1. FINANCIAL STATEMENTS PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the QuartersEndedSeptember 30, For the Nine MonthsEndedSeptember 30, 2007 2006 2007 2006 (Millions)(Unaudited) OPERATING REVENUES $ 3,475 $ 3,297 $ 9,888 $ 9,286 OPERATING EXPENSES Energy Costs 1,674 1,740 5,101 5,223 Operation and Maintenance 576 533 1,774 1,682 Write-down of Assets 12  12 263 Depreciation and Amortization 213 228 603 629 Taxes Other Than Income Taxes 31 32 104 100 Total Operating Expenses 2,506 2,533 7,594 7,897 Income from Equity Method Investments 33 30 86 93 OPERATING INCOME 1,002 794 2,380 1,482 Other Income 61 48 190 149 Other Deductions (57 ) (41 ) (130 ) (84 ) Interest Expense (191 ) (199 ) (560 ) (587 ) Preferred Stock Dividends (1 ) (1 ) (3 ) (3 ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 814 601 1,877 957 Income Tax Expense (314 ) (229 ) (750 ) (388 ) INCOME FROM CONTINUING OPERATIONS 500 372 1,127 569 Income (Loss) from Discontinued Operations, including Gain on Disposal, net of tax (expense) benefit of ($3), $1, ($18) and ($132) for the quarters and nine months ended 2007 and 2006, respectively 6 2 (17 ) 217 NET INCOME $ 506 $ 374 $ 1,110 $ 786 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING (THOUSANDS): BASIC 254,272 251,747 253,603 251,471 DILUTED 254,545 252,329 253,983 252,161 EARNINGS PER SHARE: BASIC INCOME FROM CONTINUING OPERATIONS $ 1.97 $ 1.47 $ 4.45 $ 2.26 NET INCOME $ 1.99 $ 1.48 $ 4.38 $ 3.12 DILUTED INCOME FROM CONTINUING OPERATIONS $ 1.97 $ 1.47 $ 4.44 $ 2.26 NET INCOME $ 1.99 $ 1.48 $ 4.37 $ 3.12 DIVIDENDS PAID PER SHARE OF COMMON STOCK $ 0.585 $ 0.57 $ 1.755 $ 1.71 See Notes to Condensed Consolidated Financial Statements. 1 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 421 $ 125 Accounts Receivable, net of allowances of $55 and $52 in 2007 and 2006, respectively 1,520 1,359 Unbilled Revenues 237 328 Fuel 879 847 Materials and Supplies 318 290 Prepayments 233 72 Restricted Funds 80 79 Derivative Contracts 56 128 Assets of Discontinued Operations 297 622 Assets Held for Sale  40 Other 91 45 Total Current Assets 4,132 3,935 PROPERTY, PLANT AND EQUIPMENT 19,717 18,698 Less: Accumulated Depreciation and Amortization (6,210 ) (5,831 ) Net Property, Plant and Equipment 13,507 12,867 NONCURRENT ASSETS Regulatory Assets 5,134 5,694 Long-Term Investments 3,876 3,868 Nuclear Decommissioning Trust (NDT) Funds 1,311 1,256 Other Special Funds 158 147 Goodwill 422 406 Intangibles 47 46 Derivative Contracts 55 55 Other 267 296 Total Noncurrent Assets 11,270 11,768 TOTAL ASSETS $ 28,909 $ 28,570 See Notes to Condensed Consolidated Financial Statements. 2 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) LIABILITIES AND CAPITALIZATION CURRENT LIABILITIES Long-Term Debt Due Within One Year $ 1,022 $ 849 Commercial Paper and Loans 204 381 Accounts Payable 916 960 Derivative Contracts 431 335 Accrued Interest 205 123 Accrued Taxes 68 149 Clean Energy Program 131 120 Liabilities of Discontinued Operations 134 134 Other 470 480 Total Current Liabilities 3,581 3,531 NONCURRENT LIABILITIES Deferred Income Taxes and Investment Tax Credits (ITC) 4,287 4,447 Regulatory Liabilities 446 646 Asset Retirement Obligations 537 509 Other Postretirement Benefit (OPEB) Costs 1,098 1,089 Accrued Pension Costs 318 327 Clean Energy Program 43 133 Environmental Costs 384 421 Derivative Contracts 150 204 Long-Term Accrued Taxes 538  Other 156 170 Total Noncurrent Liabilities 7,957 7,946 COMMITMENTS AND CONTINGENT LIABILITIES (See Note 5) CAPITALIZATION LONG-TERM DEBT Long-Term Debt 7,408 7,636 Securitization Debt 1,581 1,708 Project Level, Non-Recourse Debt 805 735 Debt Supporting Trust Preferred Securities 186 186 Total Long-Term Debt 9,980 10,265 SUBSIDIARYS PREFERRED SECURITIES Preferred Stock Without Mandatory Redemption, $100 par value, 7,500,000 authorized; issued and outstanding, 2007 and 2006795,234 shares 80 80 COMMON STOCKHOLDERS EQUITY Common Stock, no par, authorized 1,000,000,000 shares; issued; 2007266,778,330 shares; 2006266,372,440 shares 4,723 4,661 Treasury Stock, at cost; 200712,464,734 shares; 200613,727,032 shares (471 ) (516 ) Retained Earnings 3,186 2,711 Accumulated Other Comprehensive Loss (127 ) (108 ) Total Common Stockholders Equity 7,311 6,748 Total Capitalization 17,371 17,093 TOTAL LIABILITIES AND CAPITALIZATION $ 28,909 $ 28,570 See Notes to Condensed Consolidated Financial Statements. 3 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Nine MonthsEndedSeptember 30, 2007 2006 (Millions)(Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 1,110 $ 786 Adjustments to Reconcile Net Income to Net Cash Flows from Operating Activities: Gain on Disposition of Property, Plant and Equipment (3 ) (228 ) Gain on Disposal of Discontinued Operations, net of tax  (1 ) Depreciation and Amortization 606 645 Amortization of Nuclear Fuel 73 73 Provision for Deferred Income Taxes (Other than Leases) and ITC 45 (5 ) Non-Cash Employee Benefit Plan Costs 138 180 Leveraged Lease Income, Adjusted for Rents Received and Deferred Taxes 46 32 (Gain) Loss on Sale of Investments (11 ) 255 Equity in Earnings of Affiliates Less Dividends Received (5 ) (45 ) Foreign Currency Transaction Loss 9 4 Realized and Unrealized Losses (Gains) on Energy Contracts and Other Derivatives 16 (32 ) (Under) Over Recovery of Electric Energy Costs (BGS and NTC) and Gas Costs (38 ) 112 Under Recovery of Societal Benefits Charge (SBC) (29 ) (115 ) Cost of Removal (28 ) (26 ) Net Realized Gains and Income from NDT Funds (37 ) (54 ) Other Non-Cash Charges 6 16 Net Change in Working Capital (312 ) 58 Employee Benefit Plan Funding and Related Payments (76 ) (127 ) Investment Income and Dividend Distributions from Partnerships 13 7 Other 16 (102 ) Net Cash Provided By Operating Activities 1,539 1,433 CASH FLOWS FROM INVESTING ACTIVITIES Additions to Property, Plant and Equipment (973 ) (748 ) Proceeds from Sale of Discontinued Operations 325 494 Proceeds from Sale of Property, Plant and Equipment 43 3 Proceeds from the Sale of Investments and Return of Capital from Partnerships 15 186 Proceeds from NDT Funds Sales 1,275 1,056 Investment in NDT Funds (1,295 ) (1,069 ) Restricted Funds (4 ) (22 ) NDT Funds Interest and Dividends 35 29 Other (10 ) 18 Net Cash Used In Investing Activities (589 ) (53 ) CASH FLOWS FROM FINANCING ACTIVITIES Net Change in Commercial Paper and Loans (177 ) 452 Issuance of Long-Term Debt 350  Issuance of Non-Recourse Debt 163  Issuance of Common Stock 82 56 Redemption of Long-Term Debt (488 ) (1,131 ) Repayment of Non-Recourse Debt (35 ) (37 ) Repayment of Securitization Debt (121 ) (115 ) Redemption of Debt Underlying Trust Securities  (154 ) Cash Dividends Paid on Common Stock (445 ) (430 ) Other 16 (26 ) Net Cash Used In Financing Activities (655 ) (1,385 ) Effect of Exchange Rate Change 1 (2 ) Net Increase (Decrease) in Cash and Cash Equivalents 296 (7 ) Cash and Cash Equivalents at Beginning of Period 125 281 Cash and Cash Equivalents at End of Period $ 421 $ 274 Supplemental Disclosure of Cash Flow Information: Income Taxes Paid $ 460 $ 312 Interest Paid, Net of Amounts Capitalized $ 478 $ 510 See Notes to Condensed Consolidated Financial Statements. 4 PUBLIC SERVICE ELECTRIC AND GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The Quarters EndedSeptember 30, For The Nine Months EndedSeptember 30, 2007 2006 2007 2006 (Millions)(Unaudited) OPERATING REVENUES $ 2,106 $ 1,971 $ 6,340 $ 5,754 OPERATING EXPENSES Energy Costs 1,341 1,250 4,083 3,725 Operation and Maintenance 308 278 947 855 Depreciation and Amortization 161 174 449 476 Taxes Other Than Income Taxes 31 32 104 100 Total Operating Expenses 1,841 1,734 5,583 5,156 OPERATING INCOME 265 237 757 598 Other Income 2 6 12 18 Other Deductions (1 )  (3 ) (2 ) Interest Expense (85 ) (86 ) (250 ) (254 ) INCOME BEFORE INCOME TAXES 181 157 516 360 Income Tax Expense (74 ) (69 ) (214 ) (160 ) NET INCOME 107 88 302 200 Preferred Stock Dividends (1 ) (1 ) (3 ) (3 ) EARNINGS AVAILABLE TO PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED $ 106 $ 87 $ 299 $ 197 See disclosures regarding Public Service Electric and Gas Company included in theNotes to Condensed Consolidated Financial Statements. 5 PUBLIC SERVICE ELECTRIC AND GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 36 $ 28 Accounts Receivable, net of allowances of $50 in 2007 and $46 in 2006 887 805 Unbilled Revenues 237 328 Materials and Supplies 58 50 Prepayments 193 14 Restricted Funds 10 12 Derivative Contracts 1 2 Other 44 36 Total Current Assets 1,466 1,275 PROPERTY, PLANT AND EQUIPMENT 11,493 11,061 Less: Accumulated Depreciation and Amortization (3,972 ) (3,794 ) Net Property, Plant and Equipment 7,521 7,267 NONCURRENT ASSETS Regulatory Assets 5,134 5,694 Long-Term Investments 151 149 Other Special Funds 56 53 Other 112 115 Total Noncurrent Assets 5,453 6,011 TOTAL ASSETS $ 14,440 $ 14,553 See disclosures regarding Public Service Electric and Gas Company included in theNotes to Condensed Consolidated Financial Statements. 6 PUBLIC SERVICE ELECTRIC AND GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) LIABILITIES AND CAPITALIZATION CURRENT LIABILITIES Long-Term Debt Due Within One Year $ 177 $ 284 Commercial Paper and Loans 204 31 Accounts Payable 326 254 Accounts PayableAffiliated Companies, net 345 645 Accrued Interest 52 55 Clean Energy Program 131 120 Derivative Contracts 6 2 Other 300 322 Total Current Liabilities 1,541 1,713 NONCURRENT LIABILITIES Deferred Income Taxes and ITC 2,404 2,517 Other Postretirement Benefit (OPEB) Costs 899 898 Accrued Pension Costs 125 133 Regulatory Liabilities 446 646 Clean Energy Program 43 133 Environmental Costs 333 367 Asset Retirement Obligations 230 221 Derivative Contracts 28 18 Long-Term Accrued Taxes due Affiliate 61  Other 8 6 Total Noncurrent Liabilities 4,577 4,939 COMMITMENTS AND CONTINGENT LIABILITIES (See Note 5) CAPITALIZATION LONG-TERM DEBT Long-Term Debt 3,352 3,003 Securitization Debt 1,581 1,708 Total Long-Term Debt 4,933 4,711 PREFERRED SECURITIES Preferred Stock Without Mandatory Redemption, $100 par value, 7,500,000 authorized; issued and outstanding, 2007 and 2006 795,234shares 80 80 COMMON STOCKHOLDERS EQUITY Common Stock; 150,000,000 shares authorized, 132,450,344 shares issued and outstanding 892 892 Contributed Capital 170 170 Basis Adjustment 986 986 Retained Earnings 1,260 1,061 Accumulated Other Comprehensive Income 1 1 Total Common Stockholders Equity 3,309 3,110 Total Capitalization 8,322 7,901 TOTAL LIABILITIES AND CAPITALIZATION $ 14,440 $ 14,553 See disclosures regarding Public Service Electric and Gas Company included in theNotes to Condensed Consolidated Financial Statements. 7 PUBLIC SERVICE ELECTRIC AND GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Nine Months EndedSeptember 30, 2007 2006 (Millions)(Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 302 $ 200 Adjustments to Reconcile Net Income to Net Cash Flows fromOperating Activities: Depreciation and Amortization 449 476 Provision for Deferred Income Taxes and ITC (114 ) (69 ) Non-Cash Employee Benefit Plan Costs 104 128 Gain on Sale of Property, Plant and Equipment (3 )  Non-Cash Interest Expense 9 14 Cost of Removal (28 ) (26 ) Employee Benefit Plan Funding and Related Payments (53 ) (81 ) Over Recovery of Electric Energy Costs (BGS and NTC) 1 39 (Under) Over Recovery of Gas Costs (39 ) 73 Under Recovery of SBC (29 ) (115 ) Other Non-Cash Charges (2 ) (3 ) Net Changes in Certain Current Assets and Liabilities: Accounts Receivable and Unbilled Revenues 9 361 Materials and Supplies (8 )  Prepayments (184 ) (106 ) Accrued Taxes (1 ) (25 ) Accrued Interest (3 ) (18 ) Accounts Payable 72 4 Accounts Receivable/Payable-Affiliated Companies, net (201 ) (337 ) Other Current Assets and Liabilities (35 ) (77 ) Other (2 ) (15 ) Net Cash Provided By Operating Activities 244 423 CASH FLOWS FROM INVESTING ACTIVITIES Additions to Property, Plant and Equipment (421 ) (392 ) Proceeds from the Sale of Property, Plant and Equipment 3  Restricted Funds (1 ) (1 ) Net Cash Used In Investing Activities (419 ) (393 ) CASH FLOWS FROM FINANCING ACTIVITIES Net Change in Short-Term Debt 173 327 Issuance of Long-Term Debt 350  Redemption of Securitization Debt (121 ) (115 ) Redemption of Long-Term Debt (113 ) (322 ) Deferred Issuance Costs (3 )  Cash Dividends Paid on Common Stock (100 )  Preferred Stock Dividends (3 ) (3 ) Net Cash Provided by (Used In) Financing Activities 183 (113 ) Net Increase (Decrease) In Cash and Cash Equivalents 8 (83 ) Cash and Cash Equivalents at Beginning of Period 28 159 Cash and Cash Equivalents at End of Period $ 36 $ 76 Supplemental Disclosure of Cash Flow Information: Income Taxes Paid $ 301 $ 187 Interest Paid, Net of Amounts Capitalized $ 241 $ 254 See disclosures regarding Public Service Electric and Gas Company included in theNotes to Condensed Consolidated Financial Statements. 8 PSEG POWER LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The QuartersEndedSeptember 30, For The NineMonths EndedSeptember 30, 2007 2006 2007 2006 (Millions)(Unaudited) OPERATING REVENUES $ 1,580 $ 1,455 $ 5,034 $ 4,551 OPERATING EXPENSES Energy Costs 712 809 2,894 2,965 Operation and Maintenance 232 219 711 713 Depreciation and Amortization 36 36 104 103 Total Operating Expenses 980 1,064 3,709 3,781 OPERATING INCOME 600 391 1,325 770 Other Income 56 38 162 113 Other Deductions (42 ) (26 ) (105 ) (59 ) Interest Expense (43 ) (39 ) (119 ) (107 ) INCOME FROM CONTINUING OPERATIONSBEFORE INCOME TAXES 571 364 1,263 717 Income Tax Expense (233 ) (157 ) (519 ) (304 ) INCOME FROM CONTINUING OPERATIONS 338 207 744 413 Income (Loss) from Discontinued Operations, net of tax (expense) benefit of $(1), $2, $5 and $14 for the quarters and nine months ended 2007 and 2006, respectively 1 (2 ) (8 ) (19 ) EARNINGS AVAILABLE TO PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED $ 339 $ 205 $ 736 $ 394 See disclosures regarding PSEG Power LLC included in theNotes to Condensed Consolidated Financial Statements. 9 PSEG POWER LLC CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 9 $ 13 Accounts Receivable 499 430 Accounts ReceivableAffiliated Companies, net 233 495 Short-Term Loan to Affiliate 37  Fuel 877 846 Materials and Supplies 220 202 Energy Trading Contracts 27 55 Derivative Contracts 15 56 Assets of Discontinued Operations  325 Assets Held for Sale  40 Other 33 26 Total Current Assets 1,950 2,488 PROPERTY, PLANT AND EQUIPMENT 6,371 5,868 Less: Accumulated Depreciation and Amortization (1,789 ) (1,638 ) Net Property, Plant and Equipment 4,582 4,230 NONCURRENT ASSETS Nuclear Decommissioning Trust (NDT) Funds 1,311 1,256 Goodwill 16 16 Other Intangibles 34 35 Other Special Funds 44 42 Energy Trading Contracts 9 10 Derivative Contracts 4 19 Other 64 50 Total Noncurrent Assets 1,482 1,428 TOTAL ASSETS $ 8,014 $ 8,146 See disclosures regarding PSEG Power LLC included in theNotes to Condensed Consolidated Financial Statements. 10 PSEG POWER LLC CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) LIABILITIES AND MEMBERS EQUITY CURRENT LIABILITIES Accounts Payable $ 444 $ 589 Short-Term Loan from Affiliate  54 Energy Trading Contracts 141 222 Derivative Contracts 251 90 Accrued Interest 80 34 Other 95 95 Total Current Liabilities 1,011 1,084 NONCURRENT LIABILITIES Deferred Income Taxes and Investment Tax Credits (ITC) 178 48 Asset Retirement Obligations 304 287 Other Postretirement Benefit (OPEB) Costs 143 138 Accrued Pension Costs 103 106 Energy Trading Contracts 11 19 Derivative Contracts 107 151 Environmental Costs 51 54 Long-Term Accrued Taxes due Affiliate 28  Other 13 18 Total Noncurrent Liabilities 938 821 COMMITMENTS AND CONTINGENT LIABILITIES (See Note 5) LONG-TERM DEBT Total Long-Term Debt 2,818 2,818 MEMBERS EQUITY Contributed Capital 2,000 2,000 Basis Adjustment (986 ) (986 ) Retained Earnings 2,483 2,586 Accumulated Other Comprehensive Loss (250 ) (177 ) Total Members Equity 3,247 3,423 TOTAL LIABILITIES AND MEMBERS EQUITY $ 8,014 $ 8,146 See disclosures regarding PSEG Power LLC included in theNotes to Condensed Consolidated Financial Statements. 11 PSEG POWER LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Nine Months EndedSeptember 30, 2007 2006 (Millions) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 736 $ 394 Adjustments to Reconcile Net Income to Net Cash Flows from Operating Activities: Gain on Disposition of Property, Plant and Equipment  (1 ) Depreciation and Amortization 104 116 Amortization of Nuclear Fuel 73 73 Interest Accretion on Asset Retirement Obligations 17 25 Provision for Deferred Income Taxes and ITC 191 74 Unrealized Losses on Energy Contracts and Other Derivatives 28 17 Non-Cash Employee Benefit Plan Costs 21 34 Net Realized Gains and Income from NDT Funds (37 ) (54 ) Net Change in Working Capital: Fuel, Materials and Supplies (49 ) (57 ) Accounts Receivable (69 ) 412 Accrued Interest 46 39 Accounts Payable (181 ) (325 ) Accounts Receivable/Payable-Affiliated Companies, net 191 303 Other Current Assets and Liabilities (5 ) 25 Employee Benefit Plan Funding and Related Payments (13 ) (34 ) Other (5 ) (121 ) Net Cash Provided By Operating Activities 1,048 920 CASH FLOWS FROM INVESTING ACTIVITIES Additions to Property, Plant and Equipment (501 ) (316 ) Proceeds from Sale of Discontinued Operations 325  Sales of Property, Plant and Equipment 40 1 Proceeds from NDT Funds Sales 1,275 1,056 NDT Funds Interest and Dividends 35 29 Investment in NDT Funds (1,295 ) (1,069 ) Short-Term LoanAffiliated Company, net (37 )  Other (15 ) 10 Net Cash Used In Investing Activities (173 ) (289 ) CASH FLOWS FROM FINANCING ACTIVITIES Cash Dividend Paid (825 )  Redemption of Long-Term Debt  (500 ) Short-Term LoanAffiliated Company, net (54 ) (134 ) Net Cash Used In Financing Activities (879 ) (634 ) Net Decrease in Cash and Cash Equivalents (4 ) (3 ) Cash and Cash Equivalents at Beginning of Period 13 8 Cash and Cash Equivalents at End of Period $ 9 $ 5 Supplemental Disclosure of Cash Flow Information: Income Taxes Paid $ 266 $ 200 Interest Paid, Net of Amounts Capitalized $ 89 $ 92 See disclosures regarding PSEG Power LLC included in theNotes to Condensed Consolidated Financial Statements. 12 PSEG ENERGY HOLDINGS L.L.C. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The QuartersEndedSeptember 30, For The Nine MonthsEndedSeptember 30, 2007 2006 2007 2006 (Millions)(Unaudited) OPERATING REVENUES Electric Generation and Distribution Revenues $ 338 $ 343 $ 830 $ 896 Income from Leveraged and Operating Leases 31 38 96 115 Other 11 4 36 25 Total Operating Revenues 380 385 962 1,036 OPERATING EXPENSES Energy Costs 212 192 570 578 Operation and Maintenance 44 45 137 136 Write-down of Assets 12  12 263 Depreciation and Amortization 12 13 40 35 Total Operating Expenses 280 250 759 1,012 Income from Equity Method Investments 33 30 86 93 OPERATING INCOME 133 165 289 117 Other Income 5 13 23 30 Other Deductions (11 ) (14 ) (15 ) (21 ) Interest Expense (44 ) (49 ) (124 ) (146 ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND MINORITY INTEREST 83 115 173 (20 ) Income Tax (Expense) Benefit (17 ) (18 ) (48 ) 36 Minority Interests in Earnings of Subsidiaries   2 (1 ) INCOME FROM CONTINUING OPERATIONS 66 97 127 15 Income (Loss) from Discontinued Operations, net of tax expense of $2, $1, $23 and $4 for the quarters and nine months ended 2007 and 2006, respectively 5 4 (9 ) 8 Gain on Disposal of Discontinued Operations, net of tax expense of $142 for the nine months ended 2006    228 EARNINGS AVAILABLE TO PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED $ 71 $ 101 $ 118 $ 251 See disclosures regarding PSEG Energy Holdings L.L.C. included in theNotes to Condensed Consolidated Financial Statements. 13 PSEG ENERGY HOLDINGS L.L.C. CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 83 $ 83 Accounts Receivable: Tradenet of allowances of $5 and $6 in 2007 and 2006, respectively 121 95 Other Accounts Receivable 12 28 Notes Receivable: Affiliated Companies 257 28 Other 38  Inventory 39 39 Restricted Funds 70 67 Assets of Discontinued Operations 297 297 Derivative Contracts 13 14 Other 8 9 Total Current Assets 938 660 PROPERTY, PLANT AND EQUIPMENT 1,621 1,553 Less: Accumulated Depreciation and Amortization (326 ) (288 ) Net Property, Plant and Equipment 1,295 1,265 NONCURRENT ASSETS Leveraged Leases, net 2,796 2,810 Corporate Joint Ventures and Partnership Interests 880 868 Goodwill 406 390 Other Intangibles 13 11 Derivative Contracts 42 26 Other 106 134 Total Noncurrent Assets 4,243 4,239 TOTAL ASSETS $ 6,476 $ 6,164 See disclosures regarding PSEG Energy Holdings L.L.C. included in theNotes to Condensed Consolidated Financial Statements. 14 PSEG ENERGY HOLDINGS L.L.C. CONDENSED CONSOLIDATED BALANCE SHEETS September 30,2007 December 31,2006 (Millions)(Unaudited) LIABILITIES AND MEMBERS EQUITY CURRENT LIABILITIES Long-Term Debt Due Within One Year $ 322 $ 42 Accounts Payable: Trade 77 52 Affiliated Companies 7 12 Derivative Contracts 31 16 Accrued Interest 52 26 Liabilities of Discontinued Operations 134 134 Other 61 66 Total Current Liabilities 684 348 NONCURRENT LIABILITIES Deferred Income Taxes and Investment and Energy Tax Credits 1,737 1,910 Derivative Contracts 2 11 Long-Term Accrued Taxes due to Affiliate 449  Other 94 97 Total Noncurrent Liabilities 2,282 2,018 COMMITMENTS AND CONTINGENT LIABILITIES (See Note 5) MINORITY INTERESTS 26 26 LONG-TERM DEBT Project Level, Non-Recourse Debt 805 735 Senior Notes 943 1,149 Total Long-Term Debt 1,748 1,884 MEMBERS EQUITY Ordinary Unit 1,048 1,193 Retained Earnings 534 592 Accumulated Other Comprehensive Income 154 103 Total Members Equity 1,736 1,888 TOTAL LIABILITIES AND MEMBERS EQUITY $ 6,476 $ 6,164 See disclosures regarding PSEG Energy Holdings L.L.C. included in theNotes to Condensed Consolidated Financial Statements. 15 PSEG ENERGY HOLDINGS L.L.C. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Nine MonthsEndedSeptember 30, 2007 2006 (Millions)(Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 118 $ 251 Adjustments to Reconcile Net Income to Net Cash Flows from Operating Activities: Depreciation and Amortization 43 38 Demand Side Management Amortization 1 2 Deferred Income Taxes (Other than Leases) (27 ) (8 ) Leveraged Lease Income, Adjusted for Rents Received andDeferred Income Taxes 46 32 Equity in Earnings of Affiliates Less Than Dividends Received (5 ) (45 ) (Gain) Loss on Sale of Investments (11 ) 255 Gain on Sale of Discontinued Operations  (228 ) Unrealized Gain on Investments (2 )  Foreign Currency Transaction Loss 9 4 Change in Fair Value of Derivative Financial Instruments (12 ) (49 ) Non-Cash Employee Benefit Plan Costs 1 2 Other Non-Cash (Credits) Charges (2 ) 3 Net Changes in Working Capital: Accounts Receivable (38 ) 12 Inventory 1 (15 ) Accounts Payable 17 (3 ) Accounts Receivable/Payable-Affiliated Companies, net 89 (90 ) Other Current Assets and Liabilities 22 (32 ) Investment Income and Dividend Distributions from Partnerships 13 7 Other 2 2 Net Cash Provided By Operating Activities 265 138 CASH FLOWS FROM INVESTING ACTIVITIES Additions to Property, Plant and Equipment (34 ) (37 ) Proceeds from Sale of Discontinued Operations  494 Proceeds from the Sale of Investments 15 186 Proceeds from Sale of Other Assets 14  Short-Term Loan ReceivableAffiliated Company, net (229 ) 34 Restricted Funds (3 ) (21 ) Other (8 ) 3 Net Cash (Used In) Provided By Investing Activities (245 ) 659 CASH FLOWS FROM FINANCING ACTIVITIES Repayment of Non-Recourse Long-Term Debt (35 ) (37 ) Issuance of Non-Recourse Long-Term Debt 163  Repayment of Senior Notes  (309 ) Return of Contributed Capital (145 ) (425 ) Other (4 ) (1 ) Net Cash Used In Financing Activities (21 ) (772 ) Effect of Exchange Rate Change 1 (2 ) Net Increase In Cash and Cash Equivalents  23 Cash and Cash Equivalents at Beginning of Period 83 61 Cash and Cash Equivalents at End of Period $ 83 $ 84 Supplemental Disclosure of Cash Flow Information: Income Taxes Received $ (93 ) $ (86 ) Interest Paid, Net of Amounts Capitalized $ 102 $ 108 See disclosures regarding PSEG Energy Holdings L.L.C. included in theNotes to Condensed Consolidated Financial Statements. 16 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) This combined Form 10-Q is separately filed by Public Service Enterprise Group Incorporated (PSEG), Public Service Electric and Gas Company (PSE&G), PSEG Power LLC (Power) and PSEG Energy Holdings L.L.C. (Energy Holdings). Information contained herein relating to any individual company is filed by such company on its own behalf. PSE&G, Power and Energy Holdings each make representations only as to itself and make no representations as to any other company. Note 1. Organization and Basis of Presentation Organization PSEG PSEG has four principal direct wholly owned subsidiaries: PSE&G, Power, Energy Holdings and PSEG Services Corporation (Services). PSE&G PSE&G is an operating public utility engaged principally in the transmission of electric energy and distribution of electric energy and natural gas in certain areas of New Jersey. PSE&G is subject to regulation by the New Jersey Board of Public Utilities (BPU) and the Federal Energy Regulatory Commission (FERC). PSE&G also owns PSE&G Transition Funding LLC (Transition Funding) and PSE&G Transition Funding II LLC (Transition Funding II), bankruptcy-remote entities that purchased certain transition property from PSE&G and issued transition bonds secured by such property. The transition property consists principally of the rights to receive electricity consumption-based per kilowatt-hour (kWh) charges from PSE&G electric distribution customers, which represent irrevocable rights to receive amounts sufficient to recover certain of PSE&Gs transition costs related to deregulation, as approved by the BPU. Power Power is a multi-regional, wholesale energy supply company that integrates its generating asset operations and gas supply commitments with its wholesale energy, fuel supply, energy trading and marketing and risk management function through three principal direct wholly owned subsidiaries: PSEG Nuclear LLC (Nuclear), PSEG Fossil LLC (Fossil) and PSEG Energy Resources & Trade LLC (ER&T). Nuclear and Fossil own and operate generation and generation-related facilities. ER&T is responsible for the day-to-day management of Powers portfolio. Fossil, Nuclear and ER&T are subject to regulation by FERC, and certain Fossil subsidiaries are also subject to state regulation. Nuclear is also subject to regulation by the Nuclear Regulatory Commission (NRC). Energy Holdings Energy Holdings has two principal, direct, wholly owned subsidiaries: PSEG Global L.L.C. (Global), which owns and operates international and domestic projects engaged in the generation and distribution of energy and PSEG Resources L.L.C. (Resources), which has invested primarily in energy-related leveraged leases. Energy Holdings also owns Enterprise Group Development Corporation (EGDC), a commercial real estate property management business. Services Services provides management and administrative and general services to PSEG and its subsidiaries. These include accounting, treasury, risk management, planning, information technology, tax, law, corporate secretarial, human resources, investor relations, corporate communications and certain other services. Services charges PSEG and its subsidiaries for the cost of work performed and services provided pursuant to the terms and conditions of intercompany service agreements. 17 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) Basis of Presentation PSEG, PSE&G, Power and Energy Holdings The respective financial statements included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for Quarterly Reports on Form 10-Q. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (GAAP) have been condensed or omitted pursuant to such rules and regulations. These Condensed Consolidated Financial Statements and Notes to Condensed Consolidated Financial Statements (Notes) should be read in conjunction with, and update and supplement matters discussed in PSEGs, PSE&Gs, Powers and Energy Holdings respective Annual Reports on Form 10-K for the year ended December 31, 2006 and Quarterly Reports on Form 10-Q for the quarters ended March 31, 2007 and June 30, 2007, as well as in PSEGs and Energy Holdings amended Quarterly Report on Form 10-Q/A for the quarter ended March 31, 2007. The unaudited condensed consolidated financial information furnished herein reflects all adjustments which are, in the opinion of management, necessary to fairly state the results for the interim periods presented. All such adjustments are of a normal recurring nature. The year-end Condensed Consolidated Balance Sheets were derived from the audited Consolidated Financial Statements included in the Annual Report on Form 10-K for the year ended December 31, 2006. Reclassifications PSEG, PSE&G, Power and Energy Holdings Certain reclassifications have been made to the prior quarter financial statements to conform to the current quarter presentation. The reclassifications relate primarily to PSE&Gs determination, during the fourth quarter of 2006, that the revenues and expenses related to one of its contracts that had been recorded on a gross basis would more appropriately be recorded on a net basis in Operating Revenues based upon the provisions of Emerging Issues Task Force (EITF) 99-19, Reporting Revenue Gross as a Principal versus Net as an Agent. Therefore, prior amounts have been reclassified, resulting in reductions of $46 million and $147 million in both Operating Revenues and Energy Costs for the quarter and nine months ended September 30, 2006, respectively, for PSEG and PSE&G, with no impact on Operating Income. Note 2. Recent Accounting Standards The following accounting standards were issued by the Financial Accounting Standards Board (FASB), but have not yet been adopted by PSEG, PSE&G, Power and /or Energy Holdings. Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements (SFAS 157) PSEG, PSE&G, Power and Energy Holdings In September 2006, the FASB issued SFAS 157, which provides a single definition of fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. Prior to SFAS 157, guidance for applying fair value was incorporated into several accounting pronouncements. SFAS 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and sets out a fair value hierarchy that distinguishes between assumptions based on market data obtained from independent sources (observable inputs) and those based on an entitys own assumptions (unobservable inputs). Under SFAS 157, fair value measurements are disclosed by level within that hierarchy, with the highest priority being quoted prices in active markets. While this statement does not require any new fair value measurements, the application of this statement will change current practice for some fair value measurements. This statement also nullifies the guidance in footnote 3 of EITF Issue No. 02-3, Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities (EITF 02-3). The guidance in footnote 3 applies to derivative instruments measured at fair value at initial recognition, and it precludes immediate recognition in earnings of an 18 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) unrealized gain or loss, measured as the difference between the transaction price and the fair value of the instrument at initial recognition, if the fair value of the instrument is determined using significant unobservable inputs. Under EITF 02-3, an entity cannot recognize an unrealized gain or loss at inception of a derivative instrument unless the fair value of that instrument is obtained from a quoted market price in an active market or is otherwise evidenced by comparison to other observable current market transactions or based on a valuation technique incorporating observable market data. SFAS 157 requires that the principles of fair value measurement apply for derivatives and other financial instruments at initial recognition and in all subsequent periods. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. PSEG, PSE&G, Power and Energy Holdings are currently assessing the potential impact of SFAS 157 on their respective consolidated financial positions and results of operations. SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS 159) PSEG, PSE&G, Power and Energy Holdings In February 2007, the FASB issued SFAS 159, which permits entities to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. An entity will report unrealized gains and losses on items where the fair value option has been elected in earnings at each subsequent reporting date. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. The decision about whether to elect the fair value option is applied instrument by instrument, with a few exceptions; the decision is irrevocable; and the decision is required to be applied to entire instruments and not to portions of instruments. The statement requires disclosures that facilitate comparisons (a) between entities that choose different measurement attributes for similar assets and liabilities and (b) between assets and liabilities in the financial statements of an entity that selects different measurement attributes for similar assets and liabilities. SFAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007. Upon implementation, an entity shall report the effect of the first remeasurement to fair value as a cumulative effect adjustment to the opening balance of Retained Earnings. PSEG, PSE&G, Power and Energy Holdings are currently assessing the potential impact SFAS 159 may have on their respective consolidated financial positions and results of operations. FASB Staff Position (FSP) No. FIN 39-1, Amendment of FASB Interpretation No. 39 (FSP 39-1) PSEG and Power In April 2007, the FASB issued FSP 39-1, which permits an entity to offset cash collateral paid or received against fair value amounts recognized for derivative instruments held with the same counterparty under the same master netting arrangement. Currently, PSEG and Power offset derivative contracts under master netting arrangements in accordance with FIN 39, Offsetting of Amounts Related to Certain Contracts, but do not net these balances with cash collateral positions. Under this FSP, PSEG and Power would be required to net cash collateral with the corresponding net derivative balance or elect to show all fair values gross. FSP 39-1 is effective for fiscal years beginning after November 15, 2007 and must be applied retroactively to all financial statements presented, unless it is impracticable to do so. PSEG and Power are currently evaluating the potential impact of FSP 39-1 on their respective financial positions. PSEG and Power expect no impact to their respective results of operations. 19 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) The following new accounting standards were adopted by PSEG, PSE&G, Power and Energy Holdings during 2007. FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxesan Interpretation of FASB Statement 109 (FIN 48) PSEG, PSE&G, Power and Energy Holdings In July 2006, the FASB issued FIN 48, which prescribes a model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return. Under FIN 48, the financial statements reflect expected future tax consequences of such positions presuming the tax authorities full knowledge of the position and all relevant facts. FIN 48 permits recognition of the benefit of tax positions only when it is more likely-than-not that the position is sustainable based on the merits of the position. It further limits the amount of tax benefit to be recognized to the largest amount of benefit that is greater than 50% likely of being realized. FIN 48 also requires disclosures about uncertainties in income tax positions, including a detailed roll-forward of unrecognized tax benefits taken that do not qualify for financial statement recognition. FIN 48 was effective January 1, 2007. In general, companies recorded the change in net assets that resulted from the application of FIN 48 as an adjustment to Retained Earnings. However, for PSE&G, because any charges to income arising from the adoption of FIN 48 should be recoverable in future rates, the offset to any incremental PSE&G liability was recorded as a Regulatory Asset rather than an adjustment to Retained Earnings. The following table presents the impact at January 1, 2007 on the Condensed Consolidated Balance Sheets for PSEG and its subsidiaries as a result of implementing FIN 48: PSE&G Power EnergyHoldings PSEGConsolidated Balance Sheet (Millions) Increase to Long-Term Accrued Taxes $ 26 $ 21 $ 355 $ 402 Decrease to Accumulated Deferred Income Tax Liability $ 15 $ 7 $ 246 $ 268 Increase to Regulatory Assets $ 11 $  $  $ 11 Decrease to Retained Earnings $  $ 14 $ 109 $ 123 The after-tax expense resulting from the adoption of FIN 48 for the quarter and nine months ended September 30, 2007 are summarized as follows: Quarter EndedSeptember 30, 2007 Nine Months EndedSeptember 30, 2007 (Millions) PSEG $ 6 $ 16 Power $ 1 $ 4 Energy Holdings $ 5 $ 12 There was no impact on earnings for PSE&G. For additional information relating to the impacts of FIN 48, see Note 11. Income Taxes. In May 2007, the FASB issued FSP No. FIN 48-1, which provides guidance on how an enterprise should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits. The adoption of this FSP did not have a material impact on the financial statements of PSEG, PSE&G, Power or Energy Holdings. FSP No. FAS 13-2, Accounting for a Change or Projected Change in the Timing of Cash Flows Relating to Income Taxes Generated by a Leveraged Lease Transaction (FSP 13-2) PSEG and Energy Holdings In July 2006, the FASB issued FSP 13-2, which addressed how a change or projected change in the timing of cash flows relating to income taxes generated by a leveraged lease transaction affects the accounting by a lessor for that lease. The FSP amended SFAS 13, Accounting for Leases, stating that a change in the timing of the above referenced cash flows must be reviewed at least annually or more frequently, if events or circumstances indicate a change in timing is probable. If a change in timing has 20 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) occurred, or is projected to occur, the rate of return and the allocation of income to positive investment years must be recalculated from the inception of the lease. The guidance in this FSP was adopted on January 1, 2007. The cumulative effect of applying the provisions of this FSP was reported as an adjustment to the beginning balance of Retained Earnings as of the date of adoption. As a result of implementing FSP 13-2, upon adoption PSEG and Energy Holdings each recognized a reduction in Investment in Leveraged Leases of $69 million, a reduction in Deferred Income Taxes of $2 million and a reduction in Retained Earnings of $67 million. The impact to earnings resulting from the adoption of FSP 13-2 for the quarter and nine months ended September 30, 2007 was an after-tax decrease of $3 million and $9 million, respectively, for both PSEG and Energy Holdings. Note 3. Discontinued Operations, Dispositions and Impairments Discontinued Operations Power Lawrenceburg Energy Center (Lawrenceburg) On May 16, 2007, Power completed the sale of Lawrenceburg, a 1,096-megawatt (MW), gas-fired combined cycle electric generating plant located in Lawrenceburg, Indiana, to AEP Generating Company, a subsidiary of American Electric Power Company, Inc. The sale price for the facility and inventory was $325 million. The transaction resulted in an after-tax charge to Powers earnings of $208 million and was reflected as a charge to Discontinued Operations in the fourth quarter of 2006. Lawrenceburgs operating results for the quarter and nine months ended September 30, 2007 and 2006, which were reclassified to Discontinued Operations, are summarized below: QuartersEndedSeptember 30, NineMonthsEndedSeptember 30, 2007 2006 2007 2006 (Millions) Operating Revenues $  $ 34 $  $ 40 Income (Loss) Before Income Taxes $ 2 $ (4 ) $ (13 ) $ (33 ) Net Income (Loss). $ 1 $ (2 ) $ (8 ) $ (19 ) The carrying amounts of the assets of Lawrenceburg as of December 31, 2006 are summarized in the following table: As ofDecember 31,2006 (Millions) Current Assets $ 10 Noncurrent Assets 315 Total Assets of Discontinued Operations $ 325 Energy Holdings Electroandes S.A. (Electroandes) On September 19, 2007, Global entered into an agreement for the sale of Electroandes, a hydro-electric generation and transmission company in Peru that owns and operates four hydro-generation plants with total capacity of 180 MW and 437 miles of electric transmission lines. The purchaser is a wholly owned subsidiary of Statkraft Norfund Power Invest of Norway. The sale was completed on October 17, 2007 for a total purchase price of approximately $390 million (subject to working capital and other adjustments), including the assumption of approximately $105 million of debt. Net cash proceeds, after taxes and including dividends 21 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) paid prior to closing, were approximately $220 million, which will result in an after-tax gain of approximately $65 million being recorded in the fourth quarter of 2007. The 2007 and 2006 operating results for Electroandes have been reclassified to Discontinued Operations. In conjunction with the reclassification to Discontinued Operations, Electroandes recorded a $19 million income tax expense in the second quarter of 2007 related to the discontinuation of applying Accounting Principles Board (APB) Opinion No. 23, Accounting for Income TaxesSpecial Areas, as the income generated by Electroandes is no longer expected to be indefinitely reinvested. Electroandes operating results for the quarter and nine months ended September 30, 2007 and 2006 are summarized below: QuartersEndedSeptember 30, NineMonthsEndedSeptember 30, 2007 2006 2007 2006 (Millions) Operating Revenues. $ 14 $ 15 $ 38 $ 44 Income Before Income Taxes $ 7 $ 5 $ 14 $ 14 Net Income (Loss) $ 5 $ 4 $ (9 ) $ 9 The carrying amounts of the assets of Electroandes as of September 30, 2007 and December 31, 2006 are summarized in the following table: As ofSeptember 30,2007 As ofDecember 31,2006 (Millions) Current Assets $ 23 $ 25 Noncurrent Assets 274 272 Total Assets of Discontinued Operations $ 297 $ 297 Current Liabilities. $ 7 $ 9 Noncurrent Liabilities 127 125 Total Liabilities of Discontinued Operations $ 134 $ 134 Elektrocieplownia Chorzow Elcho Sp. Z o.o. (Elcho) and Elektrownia Skawina SA (Skawina) On May 29, 2006, Global completed the sale of its interest in two coal-fired plants in Poland, Elcho and Skawina. Proceeds, net of transaction costs, were $476 million, resulting in a gain of $228 million net of tax expense of $142 million. The 2006 operating results for Globals assets in Poland have been reclassified to Discontinued Operations. Elchos and Skawinas operating results for the nine months ended September 30, 2006 are summarized below: Nine Months EndedSeptember 30, 2006 Elcho Skawina (Millions) Operating Revenues. $ 39 $ 44 (Loss) Income Before Income Taxes $ (3 ) $ 2 Net (Loss) Income $ (2 ) $ 1 Dispositions Power In December 2006, Power recorded a pre-tax impairment loss of $44 million to write down four turbines to their estimated realizable value and reclassified them to Assets Held for Sale on Powers Condensed 22 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) Consolidated Balance Sheet. In April 2007, Power sold the four turbines to a third party and received proceeds of $40 million, which approximated the recorded book value. Energy Holdings Global Chilquinta Energia S.A. (Chilquinta) and Luz del Sur S.A.A. (LDS) In October 2007, Global entered into an agreement to sell its 50% ownership interest in Chilquinta, an electric distribution company in Chile, and its 38% ownership of LDS, an electric distribution company in Peru to a subsidiary of AEI (formerly Ashmore Energy International), for approximately $685 million. Global expects to close the transaction by the end of 2007. Sempra Energy International Holdings BV (Sempra), Globals partner in these investments, owns the remaining 50% of Chilquinta and an equal 38% stake in LDS (the remaining ownership of LDS is publicly traded on the Lima stock exchange). Sempra has a contractual right of first refusal for a limited period of time to purchase, on the same terms, the shares that are subject to the agreement with AEI. The tax expense resulting from the transaction is expected be equal to or slightly in excess of the pre-tax gain on the transaction. Net cash proceeds, after taxes, are expected to total between $480 million to $500 million. Thermal Energy Development Partnership, L.P. (Tracy Biomass) On December 22, 2006, Global entered into an agreement to sell its 34.5% interest in Tracy Biomass for $7 million. The sale closed on January 26, 2007 and resulted in a 2007 pre-tax gain of $7 million ($6 million after-tax). Rio Grande Energia S. A. (RGE) On May 10, 2006, Global entered into an agreement with Companhia Paulista de Force Luz (CPFL) to sell its 32% ownership interest in RGE, a Brazilian electric distribution company. The transaction closed on June 23, 2006 and gross proceeds of $185 million were received. The transaction resulted in a pre-tax write-down of $263 million ($178 million after-tax), primarily related to the devaluation of the Brazilian Real subsequent to Globals acquisition of its interests in RGE in 1997. EGDC In August 2007, EGDC sold its Largo property for $12 million which approximated the recorded book value. EGDC received cash proceeds of $9 million and a note receivable for $3 million. Impairment Energy Holdings Venezuela PSEG has indirect ownership interests in two generating facilities in Maracay and Cagua, Venezuela that have a total capacity of 120 MW. The projects are owned and operated by Turboven Company Inc. (Turboven), an entity which is jointly-owned by Global (50%) and Corporacion Industrial de Energia (CIE). Global also has a 9% indirect interest in Turbogeneradores de Maracay through a partnership with CIE. During Globals 2006 year-end review of its investments, management concluded that due to the current political situation in Venezuela, it was probable that Global would not be able to recover all of its investment in its Venezuelan operations. Therefore, Global recorded an impairment loss of $4 million, after-tax, to write down these investments in the fourth quarter of 2006. In January 2007, the Venezuelan government announced its intention to nationalize certain sectors of Venezuelan industry and commerce, including certain foreign-owned energy and communications companies. 23 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) In a subsequent press release, Turboven was named as one of the companies that Venezuela intended to nationalize. Since these announcements, Venezuela has proceeded to nationalize certain companies. Global has entered into valuation discussions with the government of Venezuela as part of the nationalization efforts, which are ongoing. Based upon a recent review of the circumstances, an additional impairment charge of $7 million, after tax, was recorded in September 2007. Note 4. Earnings Per Share (EPS) PSEG Diluted EPS is calculated by dividing Net Income by the weighted average number of shares of common stock outstanding, including shares issuable upon exercise of stock options outstanding under PSEGs stock option plans and upon payment of performance units. The following table shows the effect of these stock options and performance units on the weighted average number of shares outstanding used in calculating diluted EPS: Quarters Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Basic Diluted Basic Diluted Basic Diluted Basic Diluted EPS Numerator: Earnings (Millions) Continuing Operations $ 500 $ 500 $ 372 $ 372 $ 1,127 $ 1,127 $ 569 $ 569 Discontinued Operations 6 6 2 2 (17 ) (17 ) 217 217 Net Income $ 506 $ 506 $ 374 $ 374 $ 1,110 $ 1,110 $ 786 $ 786 EPS Denominator (Thousands): Weighted Average Common Shares Outstanding 254,272 254,272 251,747 251,747 253,603 253,603 251,471 251,471 Effect of Stock Options  273  490  355  599 Effect of Stock Performance Units    92  25  91 Total Shares 254,272 254,545 251,747 252,329 253,603 253,983 251,471 252,161 Earnings Per Share: Continuing Operations $ 1.97 $ 1.97 $ 1.47 $ 1.47 $ 4.45 $ 4.44 $ 2.26 $ 2.26 Discontinued Operations 0.02 0.02 0.01 0.01 (0.07 ) (0.07 ) 0.86 0.86 Net Income $ 1.99 $ 1.99 $ 1.48 $ 1.48 $ 4.38 $ 4.37 $ 3.12 $ 3.12 Dividend payments on common stock for the quarters ended September 30, 2007 and 2006 were $149 million ($0.585 per share) and $144 million ($0.57 per share), respectively. Dividend payments on common stock for the nine months ended September 30, 2007 and 2006 were $445 million ($1.755 per share) and $430 million ($1.71 per share), respectively. 24 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) Note 5. Commitments and Contingent Liabilities Guaranteed Obligations Power Power contracts for electricity, natural gas, oil, coal, pipeline capacity, transportation and emission allowances and engages in risk management activities through ER&T. These activities primarily involve the purchase and sale of energy and related products under transportation, physical, financial and forward contracts at fixed and variable prices. These transactions are executed with numerous counterparties and brokers. Counterparties and brokers may require guarantees, cash or cash-related instruments to be deposited on these transactions as described below. Power has unconditionally guaranteed payments by its subsidiaries, ER&T and PSEG Power New York Inc. (Power New York) in commodity-related transactions to support current exposure, interest and other costs on sums due and payable in the ordinary course of business. These payment guarantees are provided to counterparties in order to obtain credit. Under these agreements, guarantees cover lines of credit between entities and are often reciprocal in nature. The exposure between counterparties can move in either direction. The face value of the guarantees outstanding as of September 30, 2007 and December 31, 2006 was approximately $1.4 billion and $1.6 billion, respectively. In order for Power to incur a liability for the face value of the outstanding guarantees, ER&T and Power New York would have to fully utilize the credit granted to them by every counterparty to whom Power has provided a guarantee and all of ER&Ts and Power New Yorks contracts would have to be out-of-the-money (if the contracts are terminated, Power would owe money to the counterparties). The probability of all contracts at ER&T and Power New York being simultaneously out-of-the-money is highly unlikely due to offsetting positions within the portfolio. For this reason, the current exposure at any point in time is a more meaningful representation of the potential liability to Power under these guarantees if ER&T and/or Power New York were to default. This current exposure consists of the net of accounts receivable and accounts payable and the forward value on open positions, less any margins posted. The current exposure from such liabilities was $483 million and $518 million as of September 30, 2007 and December 31, 2006, respectively. Power is subject to counterparty collateral calls related to commodity contracts and is subject to certain creditworthiness standards as guarantor under performance guarantees for ER&Ts agreements. Changes in commodity prices, including fuel, emissions allowances and electricity, can have a material impact on margin requirements under such contracts. As of September 30, 2007 and December 31, 2006, Power had the following margin posted and received to satisfy collateral obligations and support various contractual and environmental obligations, which were primarily in the form of letters of credit: As ofSeptember 30,2007 As ofDecember 31,2006 (Millions) Margin Posted $ 151 $ 40 Margin Received $ 60 $ 86 Power also routinely enters into exchange-traded futures and options transactions for electricity and natural gas as part of its operations. Generally, such future contracts require a deposit of cash margin, the amount of which is subject to change based on market movement and in accordance with exchange rules. As of September 30, 2007 and December 31, 2006, Power had deposited margin of $121 million and $89 million, respectively. In the event of a deterioration of Powers credit rating to below investment grade, which would represent a two level downgrade from its current ratings, many of these agreements allow the counterparty to demand that ER&T provide further performance assurance. Exchange-traded transactions that are margined and monitored separately from physical trading activity may not be subject to change in the event of a downgrade to Powers rating. As of September 30, 2007, if Power were to lose its investment grade rating and, assuming all counterparties to which ER&T is out-of-the-money were contractually entitled to 25 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) demand, and demanded, performance assurance, ER&T could be required to post additional collateral in an amount equal to $588 million. Power believes that it has sufficient liquidity to post such collateral, if necessary. Energy Holdings Energy Holdings and/or Global have guaranteed certain obligations of their subsidiaries or affiliates, including the successful completion, performance or other obligations related to certain projects. Global also has a contingent guarantee that will expire in April 2011 related to debt service obligations associated with Chilquinta Energia S.A., an energy distribution company in Chile in which Global owns 50%. As of September 30, 2007 and December 31, 2006, the contingent guarantee was $25 million. In September 2003, Energy Holdings completed the sale of PSEG Energy Technologies Inc. (Energy Technologies) and nearly all of its assets. However, Energy Holdings retained certain outstanding construction and warranty obligations related to ongoing construction projects previously performed by Energy Technologies. These construction obligations have performance bonds issued by insurance companies for which exposure is adequately supported by the outstanding letters of credit for PSEG Energy Technologies Asset Management Company LLC. As of September 30, 2007 and December 31, 2006, there were $14 million of such bonds outstanding, which are related to uncompleted construction projects. As of September 30, 2007 and December 31, 2006, there was an additional $2 million of performance guarantees related to Energy Technologies. As of September 30, 2007 and December 31, 2006, Energy Holdings and/or Global had various other guarantees amounting to $20 million and $30 million, respectively. Environmental Matters Hazardous Substances Power Prevention of Significant Deterioration (PSD)/New Source Review (NSR) The PSD/NSR regulations, promulgated under the Clean Air Act (CAA), require major sources of certain air pollutants to obtain permits, install pollution control technology and obtain offsets, in some circumstances, when those sources undergo a major modification, as defined in the regulations. The federal government may order companies that are not in compliance with the PSD/NSR regulations to install the best available control technology at the affected plants and to pay monetary penalties of up to $27,500 for each day of continued violation. In January 2002, Power reached an agreement with the New Jersey Department of Environmental Protection (NJDEP) and the EPA to resolve allegations of noncompliance with PSD/NSR regulations. Under that agreement, Power agreed to install advanced air pollution controls to reduce emissions of Sulfur Dioxide (SO
